Quayle Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The IDS filed 12/02/2020 and 5/06/2020 have been considered, please see attached signed copies.
This application is in condition for allowance except for the following formal matters: 
Claims 1-11 are objected to because of the following informalities: The use of the language “An alignment apparatus is configured ...” in line 1 of claim 1 renders the text a statement about the apparatus, rather than a claim. Appropriate correction is required.
Note: The Examiner reached out to Applicant’s Representative Richard Schachner on 11/5/2021 in an attempt to expedite prosecution via an Examiner’s Amendment. However, since approval was not possible within the Examiner’s time constraint, the Examiner’s offer was declined, and an office action was requested instead.
Claims 12-14 are allowed, and claims 1-11 would be allowable if the objection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
JP 2006216796A  teaches ([0066-0075] and Fig. 11) an alignment apparatus configured to perform alignment of an object (wafer W) in a first direction along a surface of the 
Takizawa et al (US 2008/0142681) teaches [0009] an imaging device for capturing a sample image, an auto-focus mechanism for controlling the position of the objective along its optical axis, and a reference pattern used for focus controlling; comprising the steps of capturing the reference pattern by use of the optical apparatus and adjusting the position of said object lens by using image information output from said imaging device to set the objective in focus state with respect to the reference pattern, setting the reference target point for focus control of the auto-focus mechanism in state that said objective lens is in focus with respect to the reference pattern, wherein, the focal point of the objective lens and the control target point of the auto-focus mechanism are matched with respect to the reference pattern.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. IACOLETTI
Primary Examiner
Art Unit 2882



/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        11/5/2021